Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 1 of 12 PageID: 3624




 OBERMAYER REBMANN MAXWELL & HIPPEL LLP
 By:    Steven A. Haber, Esquire                      Attorneys for Amici Curiae
 1120 Route 73, Suite 420                             National Association of Community
 Mount Laurel, NJ 08054-5108                          Health Centers, Ryan White Clinics
 Phone: (856) 795-3300                                for 340B Access, Little Rivers Health
 Email: steven.haber@obermayer.com                    Care, Inc., and WomenCare, Inc.,
                                                      dba FamilyCare Health Center


 NOVO NORDISK INC. et al,
                                                 UNITED STATES DISTRICT COURT
                           Plaintiff,            FOR THE DISTRICT OF NEW JERSEY


                  v.
                                                 Civil Action No. 3:21-cv-00806-FLW-LHG

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                           Defendants.

 UNOPPOSED MOTION TO FILE AMICUS CURIAE BRIEF IN SUPPORT
   OF DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY
 JUDGMENT AND IN OPPOSITION TO PLAINTIFFS’ CROSS MOTION
                FOR SUMMARY JUDGMENT

         The National Association of Community Health Centers (“NACHC”), Ryan

 White Clinics for 340B Access (“RWC-340B”), Little Rivers Health Care, Inc.

 (“Little Rivers”), and WomenCare, Inc., dba FamilyCare Health Center

 (“FamilyCare”) (collectively the “Amici”), by and through undersigned counsel,

 respectfully request leave to file a brief as amici curiae in the above-captioned

 case. Amici’s brief will support Defendants’ Motion to Dismiss and for Summary

 Judgment and oppose the Plaintiffs’ Cross Motion for Summary Judgment. Defs.’

 Mem. in Supp. of Defs.’ Mot. to Dismiss, or, in the Alternative, for Summ. J., ECF
                                           1
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 2 of 12 PageID: 3625




 No. 37-1 (“Defs.’ MTD”); Pls.’ Combined Mem. in Supp. of Cross-Mot. for

 Summ. J. and in Opp’n to Defs.’ Mot. to Dismiss or, in the Alternative, for Summ.

 J., ECF No. 45-1 (“Pls.’ MSJ”). Amici have conferred with counsel to the Parties

 regarding this motion. Defendants consent to Amici’s participation. Plaintiffs

 take no position at this time on Amici’s motion and reserve the right to respond to

 this motion.

         Amici have a significant interest in the outcome of this litigation and request

 the opportunity to inform the Court about the impact that its decision will have on

 Amici’s safety-net operations and patients. The Amici’s brief focuses on the

 harms that dispositive rulings against Defendants and for Plaintiffs will cause to

 community-based 340B covered entities and their vulnerable patients. This Court

 has “broad discretion” to determine the “extent, if any, to which an amicus curiae

 should be permitted to participate in a pending action.” Bryant v. N.J. Dep’t of

 Transp., 987 F. Supp. 343, 346 n. 3 (D.N.J. 1998) (rev’d on other grounds); see

 also Yip v. Pagano, 606 F. Supp. 1566, 1568 (D.N.J. 1985), aff’d, 782 F.2d 1033

 (3d Cir. 1986). Amici’s motion should be granted for several reasons: (1) the

 Amici have a “special interest” in this case; (2) the Amici’s interest is not

 represented adequately or at all in the case; and (3) the proffered information is




                                            2
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 3 of 12 PageID: 3626




 timely and useful.1 United States v. Alkaabi, 223 F. Supp. 2d 583, 592 (D.N.J.

 2002). The Amici meet all three criteria to be granted leave to file an amicus

 curiae brief.

         First, the Amici have a special interest in this case because the Amici’s

 covered entity members rely heavily on the 340B contract pharmacy program to

 serve their vulnerable patients. See Alkaabi, 223 F. Supp. 2d at 592. NACHC,

 founded in 1971, is a nonprofit organization with a national membership of

 federally-funded clinics, known as federally-qualified health centers (“FQHCs”).

 FQHCs provide crucial primary health care and related services in all fifty states

 and the District of Columbia and in Puerto Rico and other U.S. territories,

 regardless of patient insurance status or ability to pay for such services;

 approximately one in twelve Americans receive care at an FQHC. NACHC is

 dedicated to furthering the safety-net mission and purpose of FQHCs, and does so

 through extensive education, training, and advocacy, including legal representation

 through its associational standing and as amicus curiae. See, e.g., Cal. Ass’n of

 Rural Health Clinics v. Douglas, 738 F.3d 1007 (9th Cir. 2013) (concerning scope

 1
   The Alkaabi court also examined whether the amicus was partial to a particular outcome in the
 case, Alkaabi, 223 F. Supp. 2d at 592, but this factor is not controlling. The Third Circuit has
 held that a party seeking to file an amicus brief does not need to be impartial and may have an
 interest in the outcome of the case. Neonatology Associates, P.A. v. C.I.R., 293 F.3d 128, 131
 (3d Cir. 2002) (“Thus, an amicus who makes a strong but responsible presentation in support of a
 party can truly serve as the court’s friend.”). Additionally, the New Jersey District Court has
 granted motions to file amicus briefs when the amicus was interested in the outcome of the case.
 See Acra Turf Club, LLC v. Zanzuccki, No. 12–2775, 2014 WL 5465870, at *6 (D.N.J. 2014).

                                                3
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 4 of 12 PageID: 3627




 of mandatory FQHC services and associated reimbursement rights in Medicaid).

         FQHCs receive, or are eligible to receive, federal grant funding under

 Section 330 of the Public Health Service (“PHS”) Act to serve four general patient

 populations: residents of federally-designated medically underserved areas;

 homeless populations; migrant and seasonal farmworkers; and residents of public

 housing. 42 U.S.C. § 254b(a)(1). FQHCs provide comprehensive primary care to

 approximately one in twelve Americans who fall into one or more of these

 categories and serve on the front lines in preventing, treating, and containing

 serious, nationwide public health threats such as the HIV epidemic, the opioid

 addiction crisis, and the ongoing COVID-19 pandemic. Eighty-two percent of

 FQHC patients are either publicly insured (e.g., Medicare and Medicaid

 beneficiaries) or lack health insurance entirely. See NACHC, Community Health

 Center Chartbook 2020 (Jan. 2020), Figs. 1-5.2 For decades, FQHCs have relied

 on 340B Program savings and revenue to meet the needs of their vulnerable patient

 populations, which in 2020 included approximately one in three people living in

 poverty, one in five residents of rural areas, one in nine children, one in eight

 people of a racial or ethnic minority, and one in six Medicaid beneficiaries. See Id.,

 Figs. 1-1.


 2
  https://www.nachc.org/research-and-data/research-fact-sheets-and-infographics/chartbook-
 2020-final/ (hereinafter “NACHC Chartbook”) (last visited June 29, 2021).

                                               4
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 5 of 12 PageID: 3628




         RWC-340B is a national, not-for-profit association of clinics that receive

 funding under the Ryan White Comprehensive AIDS Resources Emergency Act

 (“Ryan White CARE Act”), Pub. L. No. 101-381, 104 Stat. 576 (codified at 42

 U.S.C. §§ 300ff–300ff-140), to provide health care and related support services to

 individuals living with human immunodeficiency virus/acquired

 immunodeficiency syndrome (“HIV/AIDS”). Receipt of this funding qualifies the

 members of RWC-340B to participate in the 340B program as “covered entities”

 and thereby purchase outpatient drugs at discounted prices. Clinics funded under

 the Ryan White CARE Act provide primary medical care, medications, and

 support services to over half a million underserved and uninsured individuals

 living with HIV/AIDS. RWC-340B, Value of Ryan White Providers and Impacts

 Associated with Resource Reduction, 2–3 (Oct. 2020).3 Ryan White clinic patients

 are “more likely to have less than a high school education, live in poverty, and be

 homeless” than people living with HIV/AIDS who are not treated in Ryan White

 clinics. Id. at 6. Nevertheless, Ryan White clinic patients are more likely to

 achieve HIV viral suppression than patients seen elsewhere. Id. at 4.

         RWC-340B has members in all regions of the United States, including

 members that operate at least nine clinics throughout New Jersey. RWC-340B’s


 3
  https://www.rwc340b.org/wp-content/uploads/2020/10/20200921-RWC340B-White-Paper-
 FINAL.pdf (last visited June 29, 2021).

                                            5
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 6 of 12 PageID: 3629




 members are typically small, nonprofit organizations that do not have the financial

 resources to operate in-house pharmacies and instead participate in the 340B

 Program by ordering drugs for shipment to contract pharmacies, which dispense

 the drugs to the members’ patients. For many Ryan White clinics, contract

 pharmacy arrangements are the primary, or even sole, path to 340B discounts and

 revenue, a funding source on which these clinics have long relied. Seventy-five

 percent of Ryan White clinics have contract pharmacy arrangements. See Health

 Resources and Services Administration (“HRSA”), Welcome to 340B OPAIS,

 https://340bopais.hrsa.gov/ (last visited June 29, 2021).

         Little Rivers is a not-for-profit health care provider with facilities located in

 Wells River, Bradford, and East Corinth, Vermont. Little Rivers’ mission is to

 provide respectful, comprehensive primary health care for all residents in its

 region, regardless of ability to pay. Little Rivers is certified by the Department of

 Health and Human Services (“HHS”) as an FQHC, which qualifies Little Rivers to

 participate as a covered entity in the 340B program. Little Rivers has been

 registered as a covered entity in the 340B program since 2006. Statistics from

 HRSA, the division of HHS that administers FQHC grants, show that Little Rivers

 served more than 5,500 patients in 2019 and that, of those patients with known

 incomes, 61.2% had income at or below 200% of the Federal Poverty Level

 (“FPL”), including 19.48% with income at or below 100% of the FPL. HRSA,


                                              6
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 7 of 12 PageID: 3630




 Health Center Program Data for Little Rivers, Patient Characteristics.4 In 2019,

 approximately 50% of Little Rivers’ patients were either Medicaid or Medicare

 recipients and approximately 5% of its patients were uninsured. Id. Little Rivers

 does not operate an in-house pharmacy and participates in the 340B program by

 using contract pharmacy relationships.

         FamilyCare is a not-for-profit health care provider with several facilities in

 West Virginia, including three mobile units and clinics at local schools.

 FamilyCare’s mission is to make high-quality, whole-person care available to

 every member of the family and every member of the community. FamilyCare is

 an FQHC and is eligible to participate as a covered entity in the 340B program by

 virtue of that designation. FamilyCare has been registered as a covered entity in

 the 340B program since 2000. According to HRSA statistics, FamilyCare served

 32,353 patients in 2019, and of those patients with known incomes, 99.53% have

 annual incomes at or below 200% of the FPL, including 50.43% with annual

 incomes at or below 100% of the FPL. HRSA, Health Center Program Data for

 WomenCare, Patient Statistics.5 In 2019, approximately 63% of FamilyCare’s

 patients were either Medicaid or Medicare recipients and 7.46% of its patients

 were uninsured. Id. FamilyCare does not operate an in-house pharmacy and
 4
   https://data.hrsa.gov/tools/data-reporting/program-data?grantNum=H80CS06658 (last visited
 June 29, 2021).
 5
   https://data.hrsa.gov/tools/data-reporting/program-data?grantNum=H80CS00827 (last visited
 June 21, 2021).

                                               7
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 8 of 12 PageID: 3631




 participates in the 340B program by using contract pharmacy relationships.

         Amici also have a special interest in this case because they have direct

 interests in other cases that may be materially affected by the Court’s decision in

 the instant action. Alkaabi, 223 F. Supp. 2d at 592. All of the Amici are plaintiffs

 in lawsuits against several of the Defendants that seek to enforce the rights of

 covered entities to obtain 340B discounts through contract pharmacies. Amended

 Compl., RWC-340B, ECF No. 21 (stayed Jan. 13, 2021); Compl., NACHC, (D.D.C.

 Oct. 21, 2020), ECF No. 1 (stayed Jan 7, 2021). The Defendants’ Memorandum to

 Support Its Motion to Dismiss and Motion for Summary Judgment provides some

 of the factual background for these actions by Amici. Defs.’ MTD at 7, ECF No.

 37-1 (“During the latter half of 2020 several drug makers took abrupt, unilateral

 actions to restrict access to their drugs by covered entities that rely on contract

 pharmacies to take delivery of, and dispense, medications to low-income

 patients.”).

         The Amici’s interest in the 340B contract pharmacy program stems from

 their missions to provide critical safety-net services to vulnerable communities.

 The future of the contract pharmacy program will affect the Amici’s ability to

 continue to provide services to these communities, to provide discounted drugs to

 indigent patients, and to offer pharmacy services throughout their service areas for

 patients who cannot travel vast distances to obtain vital, life- sustaining


                                            8
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 9 of 12 PageID: 3632




 medications.

         When manufacturers stopped shipping 340B discounted drugs to Amici’s

 contract pharmacies, their options to vindicate their rights were limited in

 important ways. First, covered entities are precluded from bringing an action

 directly against a drug manufacturer to enforce the 340B statute. Astra USA, Inc.

 v. Santa Clara Cty., Cal., 563 U.S. 110 (2011). Second, Congress had ordered

 HHS to implement an alternative dispute resolution (“ADR”) process to resolve

 disputes between covered entities and manufacturers, but HHS had not yet adopted

 final ADR regulations. Therefore, the Amici’s only recourse was to file suit

 against several of the Defendants to seek an order directing them to promulgate

 ADR regulations or to otherwise remedy the manufacturers’ actions. HHS

 subsequently issued the ADR regulations. 340B Drug Pricing Program;

 Administrative Dispute Resolution Regulation, 85 Fed. Reg. 80,632 (Dec. 14,

 2020).

         On January 7, 2021, the D.C. District Court in NACHC v. Azar stayed the

 case to allow Amici NACHC to pursue ADR claims against drug manufacturers,

 and on January 13, 2021, the court in RWC-340B v. Azar did the same. Joint Mot.

 to Stay, NACHC, (D.D.C. Oct. 21, 2020), ECF No. 12; Joint Mot. to Stay, RWC-

 340B, ECF No. 58. Amici NACHC, Little Rivers, and FamilyCare have already

 filed ADR Petitions. In addition, the United States District Court for the Northern


                                           9
 4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 10 of 12 PageID: 3633




  District of California recently ruled that that the 340B statute requires that disputes

  between covered entities and manufacturers must first be adjudicated through the

  ADR process. Am. Hosp. Ass’n v. Dep’t of Health & Human Servs., No. 4:20-CV-

  08806-YGR, 2021 WL 616323 (N.D. Cal. Feb. 17, 2021), ECF No. 91. Both

  NACHC v. Azar and RWC-340B v. Azar continue to be stayed, pending the

  outcome of the ADR proceedings (or action by the Defendants that would resolve

  the disputes for which the Amici filed ADR petitions). NACHC, Joint Status

  Report, ECF No. 15; RWC-340B, Joint Status Report, ECF No. 63.

          Second, the Amici are not adequately represented in this case. See Alkaabi,

  223 F. Supp. 2d at 592. Clearly, Plaintiffs do not represent Amici’s interests

  because Plaintiffs challenge the contract pharmacy program upon which Amici

  rely. Defendants also do not adequately represent Amici’s interest. Defendants

  administer the 340B program but are not covered entities on the front lines of

  furnishing health care to the disadvantaged. While Amici support the Defendants’

  motion to dismiss and for summary judgment, Amici are currently plaintiffs in

  lawsuits against several of the Defendants concerning both the enforcement of their

  rights to obtain 340B discounted drugs through contract pharmacies. Amended

  Compl., RWC-340B v Azar, No. 1:20-cv-02906 (D.D.C. Nov. 23, 2020), ECF No.

  21, (stayed Jan. 13, 2021) (“RWC-340B”); Compl., NACHC v. Azar, No. 1:20-cv-

  03032 (D.D.C. Oct. 21, 2020), ECF No. 1 (stayed Jan 7, 2021) (“NACHC”).


                                            10
  4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 11 of 12 PageID: 3634




          Third, the Amici can provide the Court with useful and unique information

  in the instant case, and that information is timely. Alkaabi, 223 F. Supp. 2d at 592.

  Congress intended the 340B program to allow covered entities to “stretch scarce

  federal resources as far as possible, reaching more eligible patients and providing

  more comprehensive services.” H.R. Rep. No. 102-384(II), at 12 (1992); see also

  Cares Cmty Health v. U.S. Dep’t of Health & Human Servs., 944 F.3d 950, 955

  (D.C. Cir. 2019) (340B savings “help safety-net providers fund the uncompensated

  care they supply and expand the services they offer.”). Neither Plaintiffs nor

  Defendants are 340B covered entities. The Amici can, therefore, provide the Court

  with the perspective of the entities that the 340B program was intended to benefit,

  a perspective which neither Plaintiffs nor Defendants can possibly have because

  they are not 340B covered entities.

          This motion and the attached Amicus Curiae brief are also timely. The

  Amici are supporting Defendants’ motion for summary judgment and opposing

  Plaintiffs’ cross-motion for summary judgment. Defendants filed their

  opposition/reply brief on June 22, 2021. ECF No. 53. Amici filed this motion

  with attached amicus curiae one week after Defendants’ June 22, 2021, brief. On

  July 6, 2021, Plaintiffs will have an opportunity in their reply brief to respond to

  Amici’s brief. ECF No. 35.

          Therefore, the Amici respectfully move the Court for leave to file the


                                            11
  4836-3527-4992
Case 3:21-cv-00806-FLW-LHG Document 56 Filed 06/29/21 Page 12 of 12 PageID: 3635




  attached amici curiae brief and accompanying exhibits.

                                       Respectfully submitted,

                                       /s/ Steven A. Haber
                                       Steven A. Haber (I.D. #03946-1988)
                                       OBERMAYER REBMANN MAXWELL &
                                        HIPPEL LLP
                                       1120 Route 73, Suite 420
                                       Mt. Laurel, NJ 08054
                                       Tel. (856) 857-1422
                                       Fax (856) 482-0504
                                       Steven.Haber@Obermayer.com


  /s/ Matthew S. Freedus              /s/ Ronald S. Connelly
  Matthew Sidney Freedus*             Ronald Shreve Connelly*
  D.C. Bar No. 475887                 D.C. Bar No. 488298
  FELDESMAN TUCKER LEIFER             POWERS PYLES SUTTER &
    FIDELL LLP                        VERVILLE, PC
  1129 20th St. NW, 4th Floor         1501 M Street, N.W., 7th Floor
  Washington, DC 20036                Washington, DC 20005
  T: (202) 466-8960                   T: (202) 466-6550
  F: (202) 293-8103                   F: (202) 785-1756
  mfreedus@ftlf.com                   Ron.Connelly@PowersLaw.com
  Counsel for Amicus Curiae           Counsel for Amici Curiae Ryan White
  National Association of Community   Clinics for 340B Access, Little Rivers
  Health Centers                      Health Care, Inc, and FamilyCare Health
                                      Center

  Dated: June 29, 2021

  * Pro Hac Vice applications forthcoming




                                         12
  4836-3527-4992
